Citation Nr: 0101706	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as numbness, a sinus fracture, and headaches.

2.  Entitlement to service connection for status post left 
pneumothorax, claimed as a collapsed left lung.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


REMAND

The veteran retired in January 1999, after more than 24 years 
of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted entitlement to service connection 
for a residual scar from a head injury, evaluated as 10 
percent disabling; entitlement to service connection for 
tinnitus, evaluated as 10 percent disabling; and entitlement 
to service connection for residuals of left knee arthroscopy, 
evaluated as 10 percent disabling.  The RO denied entitlement 
to service connection for hearing loss and for status post 
left pneumothorax.  The veteran filed a notice of 
disagreement as to the denial of entitlement to service 
connection for additional residuals of a head injury and for 
status post left pneumothorax.  

A review of the record reflects that the veteran was treated 
during service for a collapsed lung and a head injury, both 
as a result of a car accident.  A fracture of the anterior 
frontal sinus wall was noted in a November 1987 treatment 
record.  A November 1987 radiology report of the chest 
revealed a pneumothorax on the left involving approximately 
50 percent of the lung volume.  There was also increased 
density in the left lower lobe, presumably secondary to 
atelectasis.  A subsequent radiology report noted an 
impression of re-expansion of the left lung.  A right frontal 
mucus cyst was noted in January 1988.  An April 1988 computed 
tomography scan of the sinuses revealed post-traumatic 
changes of the right frontal sinus with a very small metallic 
density foreign body in the anterior table.  

Upon VA general medical examination dated in February 1999, 
the examiner noted a 7 centimeter scar on the right orbital 
area extending across the forehead over the eyebrow; a 4 
centimeter scar in the left lateral chest wall; decreased 
sensation to touch and brush on the right side of the 
forehead over the right orbit; and mild inflammation of the 
nasal turbinates.  The sinuses were noted as nontender.  The 
chest was clear to auscultation bilaterally with no wheezes, 
rhonchi, or rales.  The examiner noted relevant diagnoses of 
status post left pneumothorax, completely recovered, and 
status post laceration of the forehead, completely healed.  

In his September 1999 substantive appeal, the veteran 
reported experiencing a pulling pain in the area of his chest 
scar with movement of his right arm and a burning sensation 
in his lung upon breathing cold air.  He also reported that 
his left lung was very sensitive to smoke and chemical fumes.  
In regard to his head injury, the veteran reported 
experiencing reduced feeling around the right side of his 
head, itching, and severe headaches with nausea and 
sensitivity to light and sound.  The veteran reported that 
during service he was told that these symptoms were residuals 
of his head injury and he would have to live with them.  He 
also stated that complaints of headaches and such were not in 
his service medical records because he would have been 
grounded and removed from flight status.  

The general medical examination in February 1999 did note a 
chest wall scar and decreased sensation over the right side 
of the face.  However, those findings were not explored or 
further developed by the examiner.  Additionally, service 
medical records clearly reflect the presence of a foreign 
body in the frontal sinus; but a radiological examination of 
the sinuses was not conducted by the February 1999 VA 
examiner.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





